           Case 1:20-cv-05337-JPC Document 17 Filed 10/15/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 10/15/2020
                                                                       :
JUUL LABS INC.,                                                        :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :    20-CV-5337 (JPC)
                                                                       :
CLOUD 99 VAPES,                                                        :      NOTICE OF
                                                                       :    REASSIGNMENT
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. This action remains stayed in its entirety

pending further order of this Court. The parties are hereby ordered to file a joint status letter every

90 days from the date of this Order, updating the court on the status of Investigation No. 337-TA-

1211. The first letter is due January 12, 2021. All counsel must familiarize themselves with the

Court’s Individual Rules, which are available at https://www.nysd.uscourts.gov/hon-john-p-

cronan.

        In accordance with the Court’s Individual Rules and Practices, requests for extensions or

adjournment may be made only by letter-motion filed on ECF and must be received at least 48

hours before the deadline or scheduled appearance, absent compelling circumstances. The written

submission must state (1) the original date(s) set for the appearance or deadline(s) and the new

date(s) requested; (2) the reason(s) for the request; (3) the number of previous requests for
          Case 1:20-cv-05337-JPC Document 17 Filed 10/15/20 Page 2 of 2


adjournment or extension; (4) whether these previous requests were granted or denied; and (5)

whether opposing counsel consents, and, if not, the reasons given by opposing counsel for refusing

to consent.



       SO ORDERED.

Dated: October 15, 2020                             __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
